      Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF COLUMBIA




FRANCIS CHESLEY                           :
1671 Fort Davis Place, SE
Washington, DC 20020                      :

                                          :
       Plaintiff,
                                          :
v.                                            Civil No. ____________
                                          :

UNITED STATES OF AMERICA
Serve:                                    :
       Attorney General William Barr
       Office of the Attorney General     :
       U.S. Department of Justice
       950 Pennsylvania Avenue, N.W.      :
       Washington, D.C. 20530
                                          :

Serve Also:                               :
      Jessie K. Liu
      U.S. Attorney for D.C.              :
      555 4th Street, N.W.
      Washington, D.C. 20530              :

                                          :
Serve Also:
      Heather Book, Chief Counsel
      Bureau of Engraving & Printing      :
      14th & C Streets, SW
      Room 419-A                          :
      Washington, DC

and                                       :

OFFICER DOUGLAS WAITHE                    :
Bureau of Engraving
U.S.Treasury
301 - 14th Street, SW                     :
Washington, DC 20028

and                                       :
     Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 2 of 7



                                          -2-


OFFICER ROY WARNER                                :
Bureau of Engraving
U.S.Treasury                                      :
301 - 14th Street, SW
Washington, DC 20028                              :

       Defendants.                                :


                                    COMPLAINT

                         (Facts Applicable to all Counts)

       1.     Jurisdiction is vested in this Court pursuant to the Federal Tort Claims

Act, 28 U.S.C. §1346(b), 2671, et seq. and for violations of his civil rights under the

Fourth and Fifth Amendments to the United States Constitution. This Court has

jurisdiction over such claims pursuant to U.S.C. Sections 1331 and 1343.

       2.     The acts and omissions giving rise to Plaintiff’s claims occurred in

Washington, D.C. and therefore the appropriate venue for this action is the United

States District Court for the District of Columbia located in Washington, D.C.

       3.     On August 29, 2019, counsel for plaintiff had hand delivered a letter

and FTCA Form 95 to Heather Book, Chief Counsel, Bureau of Engraving &

Printing, 14th & C Streets, SW, Room 419-A, Washington, DC. (hereinafter referred

to as “The Bureau”) pursuant to the Federal Tort Claims Act. l 5, 2011.

       4.     There has been no denial of Mr. Chesley’s administrative claim.

       5.     Mr. Chesley has exhausted all of his administrative remedies.

       6.     At all times relevant herein Defendant Officers Douglas Waithe and

Roy Warner were employed by the U.S. Bureau of Engraving & Printing and, as

such, were acting within the scope of said employment and/or agency. By virtue

of the doctrine of respondeat superior, the Defendant United States of America, of

which The Bureau is an agency, is responsible for any acts on their part and any

damages flowing directly from those acts.
     Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 3 of 7



                                         -3-

       7.     All defendants acted by color of law in committing the acts complained

of herein.

       8.     On or about September 4, 2018 Plaintiff was operating his taxi in the

1300 block of C Street, SW in Washington, DC. He misjudged his turn and drove

his vehicle onto the curb. When he did so, he did not see any pedestrians on the

sidewalk and did not believe that his vehicle had struck anyone. He then pulled his

vehicle to the other side of C Street and parked. At this point several U.S. Treasury

Bureau of Engraving & Printing officers, including, but not limited to Defendants

Officers Douglas Waithe and Officer Rot Warner handcuffed him, searched him,

forced him to the ground and placed him in an unmarked vehicle. He was taken

to DC Metropolitan Police Headquarters and arrested for striking a pedestrian. He

was then transported to George Washington University Hospital to be examined

although he had not complained of any injury. At the hospital he was forced to give

a urine and alcohol teat and to submit to a CT of his head and EKG of his heart.

He was then taken back to DC Metropolitan Police Headquarters and placed in a

holding cell. At some point a DC police officer ( Officer Hayes ) informed Officers

Waithe and Warner that striking a pedestrian with a vehicle was not a crime and he

was released. The criminal charges were dropped. He remained in police custody

for about nine (9) hours.

                                    COUNT I

                             ( Federal Tort Claims Act )

       9.     Plaintiff repeats and re-alleges all items recited above and

incorporates them herein and further alleges:

       10.    That the employees of the United States of America identified herein

did assault and batter Plaintiff,
     Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 4 of 7



                                          -4-

       11.    The acts of the defendant's officers were willful, malicious, unlawful

and constituted an unjustifiable assault and battery upon the plaintiff's person. The

plaintiff was pushed, shoved and thrown to the ground. He was further handcuffed

and made to undergo invasive medical procedures. He was placed in great fear for

his personal safety by defendant’s officers who were operating within the scope of

said employment.

       12.    Defendant's officers failed to exercise prudent police procedures,

used excessive force, and did willfully and intentionally subdue and restrain Plaintiff

in an overly aggressive manner. Said apprehension was in no way privileged,

consented to or provoked.

       13.    Defendant’s officers did willfully, maliciously, falsely and without just

reason or cause, by means of physical force and threats, falsely imprison and deny

plaintiff his freedom.

       14.    That as a direct and proximate result of the aforesaid assault, battery,

use of excessive force, and false arrest/imprisonment plaintiff Francis Chesley

suffered injury to all parts of his body, some of which are believed to be permanent,

especially to his head and hands, suffered multiple bruises, suffered and will

severe emotional and psychological damage, suffered great pain of body and mind,

incurred medical and out-of-pocket expenses, and as a result has been damaged

in the amount of $ 100,000.00.

       WHEREFORE, the premises considered, plaintiff Francis Chesley demands

judgment against the defendant United States of America in the amount of

$100,000.00 in compensatory damages plus costs and interest.
     Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 5 of 7



                                           -5-

                                     COUNT II
                     (Violation of Civil Rights BIVENS claim )
                             Compensatory Damages)

       15.    Plaintiff repeat and reallege each and every factual allegation

referenced above and contained in Count I of this Complaint as if fully set forth

herein, make them a part hereof and, furthermore, states as follows:

       16.    Each and all of the acts of the defendants Officer Douglas Waithe and

Officer Roy Warner were done under the color and pretense of the laws, statutes,

ordinances, regulations, customs and usages of the United States of America and

of the District of Columbia and in bad faith and with reckless disregard and

deliberate indifference for plaintiff's civil rights under the Constitution of the United

States of America and by 42 U.S.C. Sec. 1983

       17.    The conduct of the defendant officers deprived plaintiff of, inter alia,

the following rights, privileges and immunities secured to him by the Constitution of

the United States of America and 42 U.S.C. Sec. 1983:

              a. The right of the plaintiff not to be subjected to excessive or deadly

       force, secured to him under the Fifth and Fourth Amendments to the

       Constitution of the United States.

              b. The right of plaintiff not to be deprived of life, liberty or property

       without due process of law, secured to him under the Fifth Amendment to the

       Constitution of the United States.

              c. The right of plaintiff to the Equal Protection of the laws secured to

       him under the Fifth Amendment to the Constitution of the United States.

       18.    As a direct and proximate result of the acts and omissions of the

defendant officers the plaintiff Francis Chesley suffered injury to all parts of his

body, some of which are believed to be permanent, especially to his head and
     Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 6 of 7



                                          -6-

hands, suffered multiple bruises, suffered and will suffer severe emotional distress,

mental and psychological distress, suffered severe pain of body and mind, incurred

medical and out-of-pocket expenses, and, as a result, has been damaged in the

amount of $1,000,000.00.

       WHEREFORE, the premises considered, plaintiff Francis Chesley demands

judgment against the defendants Officer Douglas Waithe and Officer Roy Warner,

jointly and severally, in the amount of $1,000,000.00 in compensatory damages,

plus costs of this action and interest.


                                    COUNT III
                     (Violation of Civil Rights BIVENS claim )
                               Punitive Damages)

       19.    Plaintiff repeats and re-alleges each and every factual allegation

referenced above and contained in Counts I and II of this Complaint as if fully set

forth herein, makes them a part hereof and, furthermore, states as follows:

       20.    That the acts of the defendant officers as recited above were

committed with actual malice and oppression in an intentional and calculated

manner toward the plaintiff and with the deliberate and unjustified intent to wilfully

injure the plaintiff and deny plaintiff his rights secured by the Constitution of the

United States and 42 U.S.C. Sec. 1983.

       21.    As a direct and proximate result of being unlawfully, recklessly,

intentionally and wilfully denied of his constitutional and civil rights, the plaintiff

sustained all of the injuries, losses and damages enumerated in paragraph eighteen

(18) above, which are hereby incorporated by reference.
     Case 1:20-cv-02470 Document 1 Filed 09/03/20 Page 7 of 7



                                       -7-

      WHEREFORE, the premises considered, plaintiff Francis Chesley demands

judgment against the defendants Officer Douglas Waithe and Officer Roy Warner,

jointly and severally, in the amount of $1,000,000.00 in punitive damages plus

costs, interest and attorney's fees pursuant to 42 U.S.C. Sec. 1988.




                                   /s/ James W. Taglieri
                                  James W. Taglieri      #229880
                                  Attorney for Plaintiff
                                  Cadeaux, Taglieri & Notarius, P.C.
                                  1100 Connecticut Avenue, N.W., Suite 730
                                  Washington, D.C. 20036
                                  Telephone (202) 785-3373
                                  E-mail: jim.t@cadotag.com


                           JURY DEMAND


      Plaintiff requests that all claims against Defendants Officer Douglas Waithe

and Officer Roy Warner be tried by a jury.




                                     /s/ James W. Taglieri
                                  James W. Taglieri
                                  Attorney for plaintiff
